Title: From George Washington to William Heath, 6 October 1781
From: Washington, George
To: Heath, William


                  
                     
                     Dear SirHead Quarters before York Octobr 6th 1781
                  
                  Your several Letters of the 13th—20—and 21st of September, have been received.
                  The Quarter Mastr Genll’s of the Allied Army will be called upon for their return respecting Forage used at Phillipsburg, which you request; our present circumstances may perhaps render it difficult for them to attend to it at so early a time as may be expected.  A Copy of the Report of a Board of Genll Officers, on the rank of Subalterns is sent you inclosed in this.
                  Since my writing you last, our operations for want of proper means of transportation, have proceeded rather slowly.  The Trenches will be opened this night.  Nothing very material has occurred, a very sparing fire from the Enemy, has been kept up, thro’ the course of our appearing before their Works.  A Letter for Colo. Enos is inclosed, & left open for your observation, you will please to seal & forward it to him; and continue to correspond with him as occasion may render necessary.  I am Dear Sir, with esteem Your Most Humble Servant
                  
                     Go: Washington
                  
               